THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FEDERAL NATIONAL MORTGAGE

ASSOCIATION,
Plaintiff, :
V. : 3:17-CV-2357
(JUDGE MARIANI)
ANTONELLO BOLDRINI,
Defendant.
MEMORANDUM OPINION

 

This matter comes before this Court on a Notice of Removal filed by Defendant
Boldrini which sought to bring a state court foreclosure action into federal court. (Doc. 1).
On January 5, 2018, Plaintiff Federal National Mortgage Association filed a Motion for
Remand. (Doc. 7). Magistrate Judge Carlson thereafter issued a Report and
Recommendation (“R&R”), recommending that Plaintiffs Motion be granted. (Doc. 12).
This Court, on September 11, 2018, adopted the R&R and remanded the action to the Court
of Common Pleas of Luzerne County, PA. (Doc. 87). That same day, this Court further
ruled upon a number of miscellaneous motions filed by Defendant. (See Docs. 85, 86).

On September 21, 2018, Defendant filed a “Motion for Relief from Orders [ ]
Pursuant to FRCP Rule 60" (Doc. 88). However, on October 11, 2018, Defendant filed a
Notice of Appeal of the aforementioned September 11, 2018 Orders by the Court. (Doc. 93).

By Order dated September 11, 2019, the Third Circuit dismissed Boldrini’s appeal for

lack of jurisdiction.
Defendant’s “Motion for Relief from Orders [ ] Pursuant to FRCP Rule 60” (Doc. 88)
seeks relief from a number of Orders by this Court, dating back to December of 2017.
Specifically, Defendant requests that the Court vacate the following Orders:

1. Magistrate Judge Carlson’s December 21, 2017, Order granting Boldrini’s motion for
leave to proceed in forma pauperis, ordering that a copy of the filing be served upon
counsel for the plaintiff in the underlying state court action, and directing the state
court plaintiff to file a motion to remand the action if it believes that the “Notice of
Removal is procedurally or substantively flawed”. (Doc. 3).

2. Magistrate Judge Carlson's R&R, dated January 9, 2018, recommending that
Plaintiff's Motion to Remand be granted. (Doc. 12).

3. This Court’s Order granting Boldrini an extension of time to file objections to the R&R
but denying Boldrini’s request that the R&R be deemed moot. (Doc. 31).

4. This Court’s Order granting Boldrini an extension of time to file a brief in support of
his motion “to strike lawyer appearance” and “access to this federal court’. (Doc. 40).

5. This Court's Order granting Boldrini a second extension to file objections to the R&R and
directing Boldrini not to file any further documents, with the exception of his objections,
pending the Third Circuit's disposition of his then-pending appeal. (Doc. 53).

6. The Court's Order denying Boldrini’s motion for Magistrate Judge Carlson's recusal.
(Doc. 85).

7. The Court’s Order adjudicating several miscellaneous motions filed by Boldrini. (Doc. 86).
8. The Court’s Order adopting the R&R and remanding this action to the Court of
Common Pleas of Luzerne County. (Doc. 87).
(See Doc. 88).

Defendant asserts that he is entitled to relief pursuant to Fed. R. Civ. P. 60(b)(3),(4),
and (d)(3). Subsections (3) and (4) of Rule 60(b) permit a court to relieve a party “from a
final judgment, order, or proceeding” on the basis of fraud, misrepresentation, or misconduct
by an opposing party, or if the judgment is void. Subsection (3) of Rule 60(d) provides that
Rule 60 does not limit a court’s power to set aside a judgment for fraud on the court. The
Third Circuit has set forth a “demanding standard of proof [ ] to demonstrate fraud upon the
court including (1) an intentional fraud; (2) by an officer of the court, (3) which is directed at
the court itself; and (4) in fact deceives the court.” Gillespie v. Janey, 527 F.App’x 120, at
122 (citing Herring v. United States, 424 F.3d 384, 386 (3d Cir. 2005)).

In this case, Boldrini’s motion and accompanying brief (Docs. 88, 91) are devoid of
support that would justify vacating any of the Court's prior Orders. Boldrini’s arguments are
often unintelligible and lack any factual or legal support. Defendant has not presented any
evidence, or lucid arguments, to demonstrate that any fraud occurred by opposing counsel
or that this Court was in any way deceived by any of counsel's filings. Instead, Boldrini
expends a great deal of effort rearguing many of the assertions he raised in his prior
motions upon which the Court ruled, while also attacking the magistrate judge and district

court opinions and orders that rejected those claims.

 

 

 

 
In arguing that the Court should vacate its prior Orders, Boldrini also remarkably
repeatedly asserts that this action was never properly before this Court as it was never
properly removed by him. (See e.g., Doc. 91, at 15). However, Boldrini's filings throughout
this action in federal court have been attempts to convince this Court that the action was
properly removed by him and should remain in federal court. It was this Court which
deemed the removal improper and remanded the case to state court. Boldrini’s assertion
that this Court’s Orders resolving Boldrini’s own multiplicitous filings, which necessitated
resolution prior to deciding whether the action should be remanded, is without any merit.

For the foregoing reasons, the Court will deny Boldrini’s “Motion for Relief from

Orders [ ] Pursuant to FRCP Rule 60” (Doc. 88). A separate Order follows.

 

United States District Judge

 

 
